Ellison, J.
In this case there is only a judgment for costs rendered on the continuance of the cause by the trial court. A motion to retax was filed by defend*188ant and overruled, whereupon he appealed to this court. There is not to be found in the record any final judgment in the cause and we are riot advised whether the case has ever been disposed of. It is settled by a long line of decisions in this state that a judgment for costs will not support an appeal. Conn v. Ferree, 60 Mo. 17; Boggess v. Cox, 48 Mo. 278; Evans v. Russel, 61 Mo. 37.
Many others might be cited to the same effect. The case should have been finally disposed of, otherwise we may have many appeals on as many different parts of the same case.
The appeal will be dismissed.
All concur.